Case: 12-51004       Document: 00512333093         Page: 1     Date Filed: 08/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 6, 2013
                                     No. 12-51004
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NOE LOPEZ, also known as Pirri,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-84-10


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Noe Lopez has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez has
not filed a response. We have reviewed counsel’s brief and the relevant portions
of the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51004   Document: 00512333093   Page: 2   Date Filed: 08/06/2013

                              No. 12-51004

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2